       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 1 of 17



John G. Crist
CRIST, KROGH, ALKE & NORD, PLLC
2708 1st Avenue North, Suite 300
Billings, MT 59101
Telephone: (406) 255-0400
Facsimile: (406) 255-0697
Email: jcrist@cristlaw.com

Attorneys for Plaintiffs DMN Auto Holdings, LLC and
DMN Real Estate Holdings, LLC


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MONTANA
                                   BILLINGS DIVISION


DMN Auto Holdings, LLC and DMN
Real Estate Holdings, LLC,
                                            PLAINTIFFS’ COMPLAINT AND
                    Plaintiffs,                   JURY DEMAND

        vs.

Rimrock, LLC d/b/a Mercedes-Benz of
Billings, Rimrock II, LLC, and
Rimrock Auto Group, Inc.

                    Defendants.


        Plaintiffs, DMN Auto Holdings, LLC and DMN Real Estate Holdings, LLC,

for their Complaint against Defendants Rimrock, LLC d/b/a Mercedes-Benz of

Billings, Rimrock II, LLC, and Rimrock Auto Group, Inc. state as follows:




4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 2 of 17



                                         I. PARTIES

        1.          Plaintiff DMN Auto Holdings, LLC (“DMN Auto”), is a Montana

LLC. Its sole member is David MacNeil, a citizen of the State of Florida.

        2.          Plaintiff DMN Real Estate Holdings, LLC (“DMN Real Estate”), is a

Montana LLC. Its sole member is David MacNeil, a citizen of the State of Florida.

        3.          Defendant Rimrock, LLC d/b/a Mercedes-Benz (“Rimrock Mercedes-

Benz”) is a Montana LLC.              Its sole member is Rimrock Auto Group, Inc.

(“Rimrock Auto”) a Montana Corporation that owns and operates businesses in

Billings, Montana. Stephen Zabawa and John Soares, both of whom are citizens of

the State of Montana, are the sole shareholders of Rimrock Auto Group, Inc.

        4.          Defendant Rimrock II, LLC (“Rimrock II”) is a Montana LLC. Its

members are Stephen Zabawa and John Soares, both of whom are citizens of the

State of Montana.

                               II. VENUE AND JURISDICTION

        5.          Venue is proper in this Court because the events alleged herein

involve breaches of contract with respect to real and personal property located in

Yellowstone County, Montana, which is located in the Billings Division of the

United States District Court.




                                              2
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 3 of 17



        6.          This Court has jurisdiction in this case because complete diversity

exists among the parties and Plaintiffs’ claimed damages in this case exceed

$75,000.

                                         III.       FACTS

The Sale of the Automobile Dealership.

        7.          Rimrock Mercedes-Benz owns and operates an automobile dealership

at 3045 King Avenue West in Billings, Montana.

        8.          On January 4, 2021, DMN Auto, Rimrock Mercedes-Benz and

Rimrock Auto entered into an Asset Purchase Agreement (“APA”) for the

purchase and sale of the assets of the automobile dealership owned and operated by

Rimrock Mercedes-Benz. A true and accurate copy of the APA is attached hereto

as Exhibit “1”.

        9.          The APA contained several representations and warranties made by

both Rimrock Mercedes-Benz and Rimrock Auto for the benefit of DMN Auto.

Both Rimrock Mercedes-Benz and Rimrock Auto are jointly and severally

obligated to indemnify DMN Auto for any breach of the representations and

warranties.

        10.         The APA provided that DMN Auto would pay $4.9 million for the

value of the good will or blue sky of Rimrock Mercedes-Benz, plus certain




                                                3
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 4 of 17



amounts to be determined in accordance with the APA for (a) fixed assets, (b) parts

and accessories, and (c) motor vehicles and work in progress.

        11.         With respect to the fixed assets, the parties agreed that DMN Auto

would pay and Rimrock Mercedes-Benz would accept the market value for the

fixed assets as of the closing date as determined by an independent appraisal

conducted by a mutually agreeable appraiser.

        12.         With respect to the parts and accessories, the parties agreed that the

value was to be determined by a physical inventory to be prepared by a parts

inventory specialist mutually agreed upon by the parties, less all multi-purchase

discounts actually received or to be received by Rimrock Mercedes-Benz.

        13.         With respect to the motor vehicles and work in progress, the values

were to be determined in accordance with the terms of the APA at or near closing.

        14.         The parties initially agreed that the sale would close on February 15,

2021 or ten days after the approval of the sale by Mercedes-Benz USA, LLC,

whichever was later. The parties executed a First Amendment of the APA in

which they agreed the closing would be March 31, 2021 or ten days after the

approval of the sale by Mercedes-Benz USA, LLC, whichever was later.

Subsequently, the parties executed a Second Amendment of the APA in which they

agreed the closing would be April 19, 2021 or ten days after the approval of the




                                                4
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 5 of 17



sale by Mercedes-Benz USA, LLC, whichever was later. The Second Amendment

also set an April 30, 2021 date to complete the transaction.

        15.         Between the execution of the APA and Closing date, the parties had to

complete a substantial amount of work to, among other things, calculate the value

of various assets to be sold, insure that Rimrock Mercedes-Benz had and could

transfer clean title to the assets being purchased, and prepare necessary documents

to transfer various assets to DMN Auto.

        16.         The required approvals from Mercedes-Benz USA, LLC were

obtained prior to April 20, 2021. DMN Auto fully performed its obligations under

the APA.

        17.         In contrast, Rimrock Mercedes-Benz failed and defaulted upon

numerous obligations it was required to perform in advance of closing.               For

example, DMN Auto requested that Rimrock Mercedes-Benz designate an

appraiser to perform a valuation of the fixed assets on March 26, 2021, March 31,

2021, April 6, 2021, April 8, 2021, April 12, 2021 and April 20, 2021. Despite

these repeated requests, Rimrock Mercedes-Benz failed and refused to do so.

Similarly, Rimrock Mercedes-Benz failed and refused to select an inventory

company to value the parts and accessories as required by the APA despite being

requested to do so in writing by DMN Auto on March 31, 2021 and April 21, 2021,

after it had provided Rimrock Mercedes-Benz multiple selections.




                                               5
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 6 of 17



         18.        On April 20, 2021, April 22, 2021 and April 23, 2021, DMN Auto

advised the Rimrock Mercedes-Benz in writing, that it was ready, willing and able

to close on the purchase of the APA on or before April 30, 2021. DMN Auto

required no financing to close the transaction and had immediately available

funds.

         19.        Rimrock Mercedes-Benz failed to agree to close. On April 23, 2021,

its counsel admitted that it was not ready, nor able, to close on the APA.

Specifically, he admitted that Rimrock Mercedes-Benz: (a) could not meet the

April 30, 2021 closing date; (b) would not be able to complete the valuation of the

“FF&E” (the fixed assets), and (c) had “many, many” issues raised by the title

company that Rimrock Mercedes-Benz had not addressed.

         20.        Counsel for Rimrock Mercedes-Benz and Rimrock II requested DMN

Auto and DMN Real Estate agree to continue the closing until June 1, 2021 for the

APA and the Real Estate Contract (the “REC”). To that end, he prepared a Third

Amendment to the APA and a Third Amendment to the REC to extend the closing

dates to June 1, 2021. After minor edits, a final version of both documents was

agreed to, and he then sent that document to DMN Auto and DMN Real Estate,

through its counsel, and asked him to “circulate for signature”. DMN Auto and

DMN Real Estate executed both Third Amendments and DMN Real Estate

executed the Real Estate Contract Addendum and returned them to Seller’s




                                              6
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 7 of 17



counsel, but Rimrock Mercedes-Benz and Rimrock II failed and refused to sign the

amendments that its own counsel had requested, drafted and sent to DMN Auto

and DMN Real Estate for execution.

        21.         Rimrock Mercedes-Benz defaulted on its obligations under the APA

in the following ways:

        a.          Failure to close the Asset Purchase Agreement when the Buyer was
                    ready, willing and able to purchase on or before April 30, 2021,
                    although advised by the Purchaser on April 20, 2021, April 22, 2021
                    and April 23, 2021 that the Purchaser was ready, willing and able to
                    close the transaction.

        b.          Failure to designate a Furniture, Fixtures and Equipment appraiser,
                    although requested to do so by the Buyer, in writing, on March 26,
                    2021, March 31, 2021, April 6, 2021, April 8, 2021, April 12, 2021
                    and April 20, 2021.

        c.          Failure to comply with Mercedes-Benz USA LLC’s requirement,
                    tendered to Seller, of preparing and forwarding the $4,000,000
                    addendum to the Real Estate Contract between Rimrock II LLC and
                    DMN Real Estate Holdings, LLC dated January 4, 2021 (hereinafter
                    referred to as the “Real Estate Contract”), which Mercedes-Benz USA
                    LLC required to have DMN Auto Holdings, LLC execute its dealer
                    sales and service agreements.

        d.          Failure to provide UCC searches as required by the Asset Purchase
                    Agreement.

        e.          Failure to provide tax searches as required by the Asset Purchase
                    Agreement.

        f.          Failure to provide judgment searches as required by the Asset
                    Purchase Agreement.

        g.          Failure to comply with the bulk sales requirements of the Asset
                    Purchase Agreement.


                                               7
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 8 of 17




        h.          Failure to file an application for a Tax Certificate from the Montana
                    Department of Revenue as required by the Asset Purchase Agreement.

        i.          Failure to select an inventory company to value the Dealership’s parts
                    and accessories as required by the Asset Purchase Agreement
                    although requested by Buyer, in writing, on March 31, 2021 and April
                    21, 2021, after Buyer had provided Seller multiple selections.

        j.          Failure to resign as the dealer as required by the Asset Purchase
                    Agreement.

        k.          Failure to provide closing documents in anticipation of closing as
                    required by the Asset Purchase Agreement.

        l.          Failure to provide closing deliveries as required by the Asset Purchase
                    Agreement.

        m.          Failure to transfer customer records as required by the Asset Purchase
                    Agreement.

        n.          Failure to assign intellectual property, domain names, d/b/a’s,
                    telephone numbers and facsimile numbers as required by the Asset
                    Purchase Agreement.

        o.          Failure to release encumbrances, and provide a lien-free transfer of
                    assets as required by the Asset Purchase Agreement.

        p.          Failure to provide written inventories as required by the Asset
                    Purchase Agreement.

        q.          Failure to assign assignable contracts as required by the Asset
                    Purchase Agreement.

        22.         Additionally, both Rimrock Mercedes-Benz and Rimrock Auto

breached several of the representations and warranties. Specifically:

        a.          The Seller provided inaccurate financial statements.




                                                8
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 9 of 17



        b.          The Seller did not have, nor provide for closing, good and marketable
                    title to its asset and properties subject to no mortgage, conditional
                    sales agreement, charges, liens and encumbrances.

        c.          The Seller’s dealership was not Mercedes-Benz USA LLC Autohaus
                    2 compliant for closing, and

        d.          The Seller failed to maintain its new vehicle inventory in a manner
                    consistent with Seller’s past practices.

        23.         On April 28, 2021, DMN Auto sent Rimrock Mercedes-Benz a Notice

of Default, a true and accurate copy of which is attached as Exhibit “2”.

The Sale of the Real Property.

        24.         Rimrock II owns certain real estate located at 3045 King Avenue

West in Billings, Montana, which it leased to Rimrock Mercedes-Benz for the

operation of its automobile dealership.

        25.         On January 4, 2021, DMN Real Estate and Rimrock II entered into a

Real Estate Contract (“REC”) for the purchase and sale of certain real property

owned and operated by Rimrock II. The obligation to purchase the real property

was contingent upon the completion of the asset acquisition in accordance with the

APA. A true and accurate copy of the REC is attached hereto as Exhibit “3”.

        26.         The parties agreed that the sale would close on the same day that the

sale under the APA would close. Pursuant to the APA, as amended, the closing

date for the sale was April 30, 2021.




                                               9
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 10 of 17



        27.         Under the REC, the purchase price for the real property was to be

determined by an appraisal process. Each side selected a qualified person to

appraise the real property and, if their values were within 10% of one another, the

purchase price was the average of the two appraised values. If the values were not

within 10% of one another, the two appraisers selected a third, independent

appraiser whose appraisal would establish the purchase price.

        28.         The values determined by the parties’ selected appraisers were not

within 10%. DMN Auto’s appraisal valuation was $3,515,000. Rimrock II’s

appraisal valuation was $6,650,000. The third, independent appraiser was then

selected, and he determined the value of the real estate to be $4 million, well below

the figure determined by the appraiser for Rimrock II.

        29.         DMN Real Estate fully performed its obligations under the REC. It

accepted and was prepared to pay the appraised value for the real estate, as

determined by the third, independent appraiser.

        30.         Rimrock II was unhappy with the appraised value and Zabawa

attempted to improperly influence the independent appraiser to change his

valuation by requesting that he consider an additional, allegedly comparable

property in Laurel, Montana. Ironically, DMN’s initial appraiser had considered

that property in creating his appraisal, while the initial appraiser for Rimrock II had




                                              10
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 11 of 17



not considered that property. In any event, the independent appraiser refused to

alter his appraisal, despite Zabawa’s efforts to influence him.

         31.        Mercedes-Benz USA, LLC requested that Rimrock II provide an

Addendum to the REC to be executed by both parties confirming the $4 million

appraised value per the final appraisal. Rimrock II has failed and refused to do so.

         32.        On April 20, 2021, April 22, 2021 and April 23, 2021, DMN Real

Estate advised the Rimrock II in writing, that it was ready, willing and able to close

on the purchase of the real property on or before April 30, 2021. DMN Real Estate

required no financing to close the transaction and had immediately available

funds.

         33.        Rimrock II failed to agree to close. As discussed in paragraphs 19 and

20, above, on April 23, 2021, its counsel admitted that Rimrock II was not ready,

nor able, to close on the REC for multiple, stated reasons. Counsel for Rimrock

Mercedes-Benz and Rimrock II requested an extension of the closing until June 1,

2021 for both the APA and the REC, prepared Amendments to both agreements to

that effect, and sent that document to DMN Auto and DMN Real Estate, through

its counsel, and asked him to “circulate for signature”. Both entities executed the

Third Amendments, but Rimrock Mercedes-Benz and Rimrock II failed and

refused to sign the amendments.




                                               11
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 12 of 17



        34.         Rimrock II has defaulted on its obligations under the REC in the

following ways:

                    a. Failure to close the purchase and sale pursuant to the Real Estate
                       Contract on or before April 30, 2021, although advised by the
                       Purchaser on April 20, 2021, April 22, 2021 and April 23, 2021
                       that the Purchaser was ready, willing and able to close the
                       transaction.

                    b. Purposely, and knowingly, providing an inflated Seller’s appraisal
                       of the real estate, violating the implied covenant of good faith and
                       fair dealing contained in the Real Estate Contract.

                    c. The Seller, through its member, Steve Zabawa, directly contacted
                       the independent Third Party Appraiser for an ex parte
                       conversation, in violation of the Real Estate Contract and the
                       Appraisal Contract executed by Seller.

                    d. The Seller, through its member, Steve Zabawa, attempted to have
                       the independent Third Party Appraiser change its opinion of value,
                       claiming that the Third Party Appraiser missed a sales comparable
                       while knowing that the comparable cited by Zabawa was not
                       considered by Seller’s other appraiser to this transaction.

                    e. Failure to comply with Mercedes-Benz USA LLC’s requirement,
                       tendered to Seller, of preparing and forwarding a fair market value
                       addendum to the Real Estate Contract, including the $4,000,000
                       value determined by the Third Party Appraiser pursuant to the Real
                       Estate Contract, which Mercedes-Benz USA LLC required to have
                       DMN Auto Holdings, LLC execute its dealer sales and service
                       agreements when requested by Mercedes-Benz USA LLC to do so.

                    f. Failure to comply with First American Title Insurance Company’s
                       requirements of (a) Title Commitment Schedule B, Part I, items: 8
                       (purchase price); (b) 12 (zoning letter for issuance of the requested
                       zoning endorsement) and (c) 13 (provider letters for issuance of the
                       Utility Access endorsement).




                                                12
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 13 of 17



                    g. Failure to provide Seller closing documents in anticipation of a
                       closing on or before April 30, 2021.

                    h. Failure to provide closing deliveries for closing on or before April
                       30, 2021.

                    i. Failure to close the Asset Purchase Agreement between Rimrock,
                       LLC and DMN Auto Holdings, LLC dated January 4, 2021
                       (hereinafter referred to as the “Asset Purchase Agreement”)
                       pursuant to Paragraphs 5 and 14 of the Real Estate Contract when
                       the Buyer under the Asset Purchase Agreement was ready, willing
                       and able to close the purchase pursuant to the terms of the Asset
                       Purchase Agreement;

        35.         On April 28, 2021, DMN Real Estate sent Rimrock II a Notice of

Default, a true and accurate copy of which is attached as Exhibit “4”.

                                    CLAIMS FOR RELIEF

                Count I – Specific Performance – APA – Rimrock Auto

        36.         DMN Auto realleges and incorporates paragraphs 1 – 35, above.

        37.         Under Montana law, a person is entitled to specific performance of a

contract where the parties have agreed in writing that specific performance may be

required in the event one party has breached the contract.

        38.         In paragraph 21 of the APA the parties have agreed that “[i]f this

Agreement is terminated due to Seller’s and/or Dealer Principals’ failure to

perform . . . Buyer may sue for specific performance”.

        39.         Rimrock Mercedes-Benz has breached numerous material terms of the

APA and has failed and refused to perform its obligations under the APA.




                                                13
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 14 of 17



        40.         DMN Auto is entitled to an order (a) requiring Rimrock Mercedes-

Benz to specifically perform all of its obligations under the APA, (b) awarding

DMN Auto all damages it incurs for the period of time from April 30, 2021 until

Rimrock Mercedes-Benz completes all of its obligations under the APA and

transfers the assets to DMN Auto, and (c) attorneys’ fees and costs, as allowed by

contract and law.

                    Count II – Specific Performance – REC – Rimrock II

        41.         DMN Real Estate realleges and incorporates paragraphs 1 – 35,

above.

        42.         Under Montana law, a person is entitled to specific performance of a

contract where the parties have agreed in writing that specific performance may be

required in the event one party has breached the contract.

        43.         In paragraph 30 of the REC the parties have agreed that “[i]f this

Agreement is terminated due to Seller’s failure to perform, Purchaser can . . . . sue

for specific performance”.

        44.         Rimrock II has failed and refused to perform its obligations under the

REC.

        45.         DMN Real Estate is entitled to an order (a) requiring Rimrock II to

specifically perform all of its obligations under the REC, (b) awarding DMN Real

Estate all damages it incurs for the period of time from April 30, 2021 until




                                               14
4813-5413-9625.v1
       Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 15 of 17



Rimrock II completes all of its obligations under the REC and transfers the assets

to DMN Real Estate, and (c) attorneys’ fees and costs, as allowed by contract and

law.

                Count III – Breach of Representations and Warranties
                 APA – Rimrock Mercedes-Benz and Rimrock Auto

        46.         DMN Auto realleges and incorporates paragraphs 1 – 35, above.

        47.         As set for in paragraph 34, above, Rimrock Mercedes-Benz and

Rimrock Auto have breached several representations and warranties agreed to in

the APA.

        48.         The breaches of representations and warranties have caused DMN

Auto to incur damages.

        49.         Rimrock Mercedes-Benz and Rimrock Auto are jointly and severally

liable to DMN Auto for all damages caused by their conduct, together with

attorneys’ fees and costs, as allowed by contract and law.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray the Court for relief as follows:

         A.         In connection with Count I, an order requiring Rimrock Mercedes-

Benz to (i) specifically perform all of its obligations under the APA, (ii) pay all

damages incurred by DMN Auto for their failure to close the transaction within the

time required per the parties’ agreement, and (iii) attorneys’ fees and costs, as may

be allowed by contract and law;


                                              15
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 16 of 17



        B.          In connection with Count II, an order requiring Rimrock II to (i)

specifically perform all of its obligations under the REC, (ii) pay all damages

incurred by DMN Real Estate for their failure to close the transaction within the

time required per the parties’ agreement, and (iii) attorneys’ fees and costs, as may

be allowed by contract and law

        C.          In connection with Count III, an order requiring Rimrock Mercedes-

Benz and Rimrock Auto to pay all damages caused by their breach of the

warranties and representations, and attorneys’ fees and costs, as may be allowed by

contract and law.

         D.         In connection with all of the above Counts, such other and further

relief as the Court deems just and equitable.

        DATED this 12th day of May, 2021.

                                           CRIST, KROGH, ALKE & NORD, PLLC

                                           By:     /s/ John G. Crist
                                                    John G. Crist

                                           Attorneys for Plaintiffs DMN Auto Holdings,
                                           LLC and DMN Real Estate Holdings, LLC



//




                                              16
4813-5413-9625.v1
      Case 1:21-cv-00054-SPW-TJC Document 1 Filed 05/12/21 Page 17 of 17



                                    JURY DEMAND

        Plaintiffs request a trial by jury on all issues so triable.

        DATED this 12th day of May, 2021.

                                           CRIST, KROGH, ALKE & NORD, PLLC

                                           By:     /s/ John G. Crist
                                                    John G. Crist

                                           Attorneys for Plaintiffs DMN Auto Holdings,
                                           LLC and DMN Real Estate Holdings, LLC




                                              17
4813-5413-9625.v1
